Citation Nr: 1616343	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-26 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than March 11, 2008, for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's son, J.C.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1942 to January 1945.  He died in January 1979.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

In connection with this appeal, the appellant's son testified at a hearing at the Boston, Massachusetts, RO before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.

When this case was before the Board in March 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  



FINDINGS OF FACT

1.  The appellant was granted DIC compensation based on service connection for the cause of the Veteran's death, effective March 11, 2008, in a July 2008 administrative decision; the appellant was informed of the decision and her appellate rights but did not submit a notice of disagreement with the decision or submit new and material evidence within the appeal period. 

2.  In February 2010, the appellant requested an earlier effective date for DIC benefits based on service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date earlier than March 11, 2008, for DIC benefits based on service connection for the cause of the Veteran's death lacks legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) (2015); Rudd v. Nicholson, 20 Vet App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant is seeking an effective date earlier than that assigned for the award of DIC benefits based on service connection for the cause of the Veteran's death.

The appellant was granted DIC benefits, effective March 11, 2008, based on service connection for the cause of the Veteran's death in a July 2008 RO decision.  She was informed of the decision and her appellate rights in letter sent in July 2008.  She did not submit a notice of disagreement within one year of the notice of the decision or submit any pertinent evidence during the appeal period.  In February 2010, the appellant filed a claim for an effective date prior to March 11, 2008, for the award of DIC benefits.  In March 2010, the appellant was notified that the February 2010 letter was not a timely notice of disagreement with the July 2008 decision.  In February 2011, the appellant again submitted a request for an effective date prior to March 2008 for the award of DIC benefits.  

An unappealed decision of the RO or the Board becomes final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 20.1400 (2015). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U. S Court of Appeals for Veterans Claims (Court) held that, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE.  

In this case, the appellant's disagreement with the effective date of the award of DIC benefits was not filed within the year following the July 2008 decision.  In addition, the appellant also did not submit additional evidence prior to the lapse of the one-year appeal following the July 2008 decision.  Thus, the effective date assigned in the July 2008 decision became final, and only a request for revision premised on CUE could conceivably result in the assignment of an earlier effective date.  The appellant has not alleged that the prior decision was based on CUE.  

Therefore, the appellant's claim is a freestanding claim for an earlier effective date.   The Board notes that a free-standing claim for an earlier effective date is not supported in VA law, because there is no such basis to disturb the finality of the prior decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Such a free-standing-basis of claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than March 11, 2008, for the award of DIC benefits based on service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


